Citation Nr: 0531366	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-35 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.  

The July 2002 rating action also denied service connection 
for bilateral hearing loss.  In September 2002, the veteran 
disagreed with the denial of his claim for service connection 
for bilateral hearing loss.  However, the veteran only 
submitted a substantive appeal with respect to his PTSD 
claim.  Accordingly, the veteran's claim for an increased 
initial rating for PTSD is the only claim currently before 
the Board.

The veteran submitted additional medical evidence at a 
hearing before the undersigned Veterans Law Judge, along with 
a waiver of RO review of the evidence.  Accordingly, the 
Board may now review the veteran's appeal without sending the 
veteran's claim back to the RO for preliminary review.


FINDING OF FACT

The veteran's service-connected post-traumatic stress 
disorder is manifested by serious symptoms of frequent 
nightmares, sleep disturbance, anxiety, irritability, and 
social isolation.


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent, but not 
higher, for post-traumatic stress disorder, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Notice

In this case, the Board notes that the claim arises from a 
notice of disagreement as to an initial RO determination 
which granted service connection and a 30 percent rating for 
PTSD.  Accordingly, this issue represents a "downstream" 
issue as referenced in VAOPGCPREC 8-2003 (December 22, 2003), 
a precedent opinion of VA's General Counsel that is binding 
on the Board (see 38 U.S.C.A. 7104(c) (West 2002); 38 C.F.R. 
§ 14.507 (2005)).  The opinion states that if, in response to 
notice of its decision on a claim for which VA has already 
given the 38 U.S.C. § 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, 38 U.S.C. § 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  

With regard to the instant case, the Board finds that a 
September 2001 notice letter (1) informed the claimant about 
the information and evidence not of record that is necessary 
to substantiate a claim for service connection for PTSD; (2) 
informed the claimant about the information and evidence that 
VA would seek to provide; (3) informed the claimant about the 
information and evidence the claimant was expected to 
provide; and (4) requested or told the claimant to provide 
any evidence in the claimant's possession that pertained to 
the claim.  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  Adequate 38 U.S.C. 
§ 5103(a) notice was provided as to the original claim for 
service connection for PTSD in September 2001, and as such, 
the claim currently on appeal falls within the exception for 
the applicability of 38 U.S.C.A. § 5103(a).  

Additionally, the Board notes that the veteran was sent a 
comprehensive VCAA letter specifically addressing the 
veteran's claim for a higher initial rating for PTSD in 
December 2003.

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran 
has been provided VA medical examinations.  Furthermore, the 
veteran has provided testimony before the undersigned 
Veterans Law Judge.  The veteran has also submitted medical 
evidence from his private counselor.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the issue on appeal and he has done so.  There 
is no indication that there exists any additional obtainable 
evidence which has a bearing on the veteran's claim which has 
not been obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

History and Analysis

The veteran's claim stems from a rating decision in July 2002 
which originally granted service connection for post-
traumatic stress disorder.  Therefore, separate initial 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The July 
2002 rating action assigned the veteran a 30 percent rating, 
effective from July 20, 2001.  The veteran maintains that he 
is entitled to an initial rating of 50 percent.  

At his June 2005 hearing the veteran reported that he had no 
friends other than a few veterans.  He asserted that he was 
isolative from other people.  The veteran stated that he had 
frequent nightmares that caused him to thrash around at night 
and forced his wife to go sleep in another room.  Sometimes 
when he awoke he would get up and check the doors and windows 
to make sure that they were locked.  The veteran also 
reported that he kept loaded guns in the house for 
protection.  

The veteran's PTSD has been evaluated as 30 percent disabling 
pursuant to the criteria set out in 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  A 30 percent evaluation is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
disability evaluation encompasses post-traumatic stress 
disorder manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships).  A 70 percent rating contemplates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating 
contemplates total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 21- 30 is indicated when "Behavior is considerably 
influenced by delusions or hallucinations OR serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day; no job, home or friends)."  Id.  

A score of 31-40 is indicated when there is, "Some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood."  Id.  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  A score of 51-60 is 
appropriate where there are, "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

A score of 61-70 is indicated where there are, "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  

A score of 71-80 is appropriate when, "If symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork)."  Id.

Resolving all doubt in favor of the veteran, the Board is of 
the opinion that the veteran's post-traumatic stress disorder 
symptomatology more nearly approximates the criteria for a 
rating of 50 percent than those for a 30 percent rating, 
throughout the initial evaluation period.  The veteran's 
medical records, particularly the June 2002 VA examination 
report and the September 2002, December 2003, and August 2005 
statements from the veteran's counselor, reveal that the 
veteran has frequent trouble sleeping, nightmares, 
hypervigilance, irritability, and social isolation due to 
PTSD.  The veteran's testimony and the statements of the 
veteran and his spouse consistently indicate that the veteran 
has frequent nightmares of Vietnam, and that he avoids social 
contact.  Furthermore, in September 2002 the veteran's 
counselor assigned a GAF score of 45 on the basis of the 
veteran's PTSD symptoms.  

The VA examination reports of October 2001, June 2002, and 
January 2004, provided GAF scores from 60-70.  GAF scores in 
this range contemplates no more than moderate impairment in 
social or occupational functioning.  The veteran has not been 
shown to have symptoms of suicidal ideation; near-continuous 
panic; impaired impulse control; neglect of personal 
appearance and hygiene; or any other of the symptoms 
indicative of a 70 percent rating for PTSD.  Accordingly, the 
Board concludes that the preponderance of the evidence 
establishes that a rating in excess of 50 percent for PTSD is 
not warranted for any portion of the initial evaluation 
period.  


ORDER

An initial rating of 50 percent for is granted for PTSD from 
the effective date of service connection and subject to the 
criteria governing the payment of monetary benefits.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


